Case 2:21-cv-11168-VAR-EAS ECF No. 16, PageID.566 Filed 06/21/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


JOSEPHINE GRAHAM, on behalf of
herself and all others similarly
situated,                                   Case No. 2:21-cv-11168-VAR-EAS

       Plaintiff,                           Hon. Victoria A. Roberts
                                            Magistrate Judge Elizabeth A. Stafford
v.

THE UNIVERSITY OF MICHIGAN,
and THE REGENTS OF THE
UNIVERSITY OF MICHIGAN,

       Defendants.


           STIPULATION EXTENDING BRIEFING SCHEDULE

      The Defendants in the above-captioned matter filed a Motion to Dismiss on

June 4, 2021. (ECF No. 7.) The parties recently conferred about issues raised by

Plaintiffs’ complaint, including a briefing schedule for Defendants’ Motion to

Dismiss.   The parties hereby stipulate to the following briefing schedule for

Defendants’ Motion to Dismiss: (1) Plaintiff shall respond to Defendants’ Motion to

Dismiss on or before July 26, 2021; and (2) Defendants shall reply on or before

August, 16, 2021.




                                        1
Case 2:21-cv-11168-VAR-EAS ECF No. 16, PageID.567 Filed 06/21/21 Page 2 of 3




Dated: June 18, 2021                      Respectfully submitted,

/s/ E. Powell Miller (with consent)       /s/ Stephen J. Cowen
E. Powell Miller (P39487)                 Stephen J. Cowen (P82688)
THE MILLER LAW FIRM                       JONES DAY
950 W. University Drive                   150 W. Jefferson Avenue
Suite 300                                 Suite 2100
Rochester, MI 48307                       Detroit, MI 48226-4438
P: (248) 841-2200                         P: (313) 733-3939
F: (248) 652-2852                         F: (313) 230-7997
epm@millerlawpc.com                       scowen@jonesday.com

Counsel for Plaintiff                     Counsel for Defendants




                                      2
Case 2:21-cv-11168-VAR-EAS ECF No. 16, PageID.568 Filed 06/21/21 Page 3 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


JOSEPHINE GRAHAM, on behalf of
herself and all others similarly
situated,                                    Case No. 2:21-cv-11168-VAR-EAS

       Plaintiff,                            Hon. Victoria A. Roberts
                                             Magistrate Judge Elizabeth A. Stafford
v.

THE UNIVERSITY OF MICHIGAN,
and THE REGENTS OF THE
UNIVERSITY OF MICHIGAN,

       Defendants.


                ORDER EXTENDING BRIEFING SCHEDULE

      Pursuant to the parties’ stipulation dated June 14, 2021, the Court hereby

orders that the briefing schedule regarding the Defendants’ Motion to Dismiss is as

follows: (1) Plaintiff shall respond to Defendants’ Motion to Dismiss on or before

July 26, 2021; and (2) Defendants shall reply on or before August, 16, 2021.



Dated: June 21, 2021                         s/ Victoria A. Roberts
                                             Hon. Victoria A. Roberts
                                             United States District Judge




                                         3
